Citation Nr: 0433588	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
November 1979 and from September 1989 to February 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  

The Board observes that, following certification of the 
record to the Board, the veteran, via his representative, 
submitted additional evidence consisting of Social Security 
Administration (SSA) records detailing the award of 
disability benefits.  In connection with the submission of 
such evidence, the veteran's representative waived RO 
consideration of the newly submitted evidence.  Therefore, 
the Board may properly consider such evidence.  See 38 C.F.R. 
§ 20.1304 (2004).

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

?	The claim of entitlement to a TDIU rating is remanded to 
obtain a VA examination.
?	The claim of entitlement to a TDIU rating is remanded to 
obtain outstanding SSA records, employment information, 
and, if such exist, VA vocational rehabilitation 
records. 
?	The claim of entitlement to service connection for a 
left hip condition is remanded to obtain outstanding SSA 
records. 
?	These claims are remanded to comply with 38 C.F.R. 
§ 19.31 (2004).

The veteran contends that, due to right leg osteomyelitis, he 
required iliac crest bone graft from both hips.  He states 
that he has left hip pain around the area of the incision as 
well as scar tissue, and, numbness and tingling in his toes.  
Therefore, the veteran claims service connection is warranted 
as his left hip condition is secondary to service-connected 
residuals of fracture of the right tibia and fibula.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2004).  

The veteran also claims that his service-connected 
disabilities render him unemployable.  A total disability 
evaluation may be assigned where the schedular evaluation is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004).

The Board notes that the veteran is service-connected for 
osteoarthritis of the right hip, evaluated as 20 percent 
disabling; absence of right lateral femoral cutaneous nerve 
(donor site), evaluated as 10 percent disabling; scars at the 
donor site of the right leg, associated with residuals of 
fracture of right tibia and fibia, evaluated as 10 percent 
disabling; and, bilateral hearing loss, evaluated as 
noncompensably disabling.  Also, as noted previously, he is 
service-connected for residuals of fracture of the right 
tibia and fibula, for which the RO granted an increased 
rating, from 20 percent to 50 percent, effective March 4, 
2003.  Such increase was granted in June 2003, following the 
perfection of the veteran's appeal of his TDIU claim.  
Effective March 4, 2003, the veteran has a 70 percent 
combined rating.  As the veteran has more than one service-
connected disability, his residuals of fracture of the right 
tibia and fibula is rated as 50 percent disabling, and his 
combined rating is 70 percent, he meets the threshold 
percentage requirements under 38 C.F.R. § 4.16(a).  
Therefore, it must be determined whether such service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation. 

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  

The Board finds that the medical evidence in this case is 
insufficient to determine whether the veteran is rendered 
unemployable by his service-connected disabilities, as 
contemplated by 38 C.F.R. § 4.16(a).  Therefore, a 
contemporary VA examination is necessary in order to 
determine the nature and severity of limitations resulting 
from the veteran's service-connected disabilities, to include 
whether these disabilities render him unemployable.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004), are applicable to the appeal now before the Board.  

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as the Social 
Security Administration (SSA).  Correspondence received from 
the veteran in October 2003 references the fact that he is 
receiving SSA disability benefits.  The SSA records are not 
associated with the claims file and, since they are 
potentially probative of this appeal, they should be obtained 
prior to adjudication.  

The Board also observes that the veteran indicated in his 
claim for a TDIU rating that he last worked at Cutler Hammer.  
In December 2002, the RO requested employment information 
from Cutler Hammer; however, no response was received.  
Therefore, while on remand, a second attempt should be made 
to secure employment information from Cutler Hammer.  
Additionally, in his March 2003 notice of disagreement, the 
veteran referenced the fact that he had worked with a VA 
representative in order to find a job.  It is unclear if the 
veteran is in receipt of vocational rehabilitation benefits.  
Therefore, if such exist, any VA vocational rehabilitation 
records pertinent to the veteran should be obtained and 
associated with the claims file.  

Finally, VA regulations require that a supplemental statement 
of the case be furnished to the appellant if the RO receives 
additional pertinent evidence after a statement of the case 
or the most recent supplemental statement of the case has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board.  38 
C.F.R. § 19.31(b)(1) (2004).  In the present case, following 
the issuance of the statement of the case in March 2003, the 
record shows that relevant additional evidence consisting of 
private medical records, Pittsburgh VA Medical Center 
records, and a May 2003 VA examination report was associated 
with the claims file prior to the July 2003 certification to 
the Board.  The additional evidence contains medical evidence 
referable to the veteran's left hip and his service-connected 
disabilities and, therefore, is pertinent to the claims on 
appeal.  A remand of the case is therefore required to comply 
with 38 C.F.R. § 19.31 (2004) (appellant has the right to 
have that additional evidence reviewed by the RO in the first 
instance unless he waives such consideration in writing).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the SSA any 
determination pertinent to the veteran's 
claim for SSA disability benefits, as 
well as any medical records relied upon 
concerning that claim.  A response, 
negative or positive, should be 
associated with the claims file.

2.  The RO should again request that 
Cutler Hammer supply information 
regarding the veteran's employment.  

3.  The RO should ascertain whether the 
veteran is in receipt of VA vocational 
rehabilitation benefits.  If so, the RO 
should obtain and associate the veteran's 
vocational rehabilitation records with 
the claims file.

4.  After any additional evidence has 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
impact of the veteran's service-connected 
disabilities on his employability.  The 
examiner must review the entire claims 
folder, to include evidence received in 
connection with this remand.  Such tests 
as the examining physician deems 
necessary should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings referable to service-connected 
residuals of fracture of the right tibia 
and fibula, osteoarthritis of the right 
hip, absence of right lateral femoral 
cutaneous nerve (donor site), scars at 
the donor site of the right leg, 
associated with residuals of fracture of 
right tibia and fibia, and, bilateral 
hearing loss.

Following a thorough examination, the 
examiner should opine whether the 
veteran's service-connected disabilities 
at least as likely as not render the 
veteran unemployable.  All opinions 
expressed should be accompanied by 
supporting rationale, to include a 
description as to the nature of the 
limitations resulting from the veteran's 
service-connected disabilities.  

5.  Regarding the veteran's claim of 
entitlement to service connection for a 
left hip condition, the RO should conduct 
any additionally indicated development, 
to include affording the veteran a 
contemporary examination or obtaining a 
medical opinion, if deemed necessary for 
the appropriate adjudication of the 
claim.

6.  Thereafter, the veteran's claims of 
entitlement to service connection for a 
left hip disability and entitlement to a 
TDIU rating should be readjudicated, 
based on the entirety of the evidence, to 
include evidence associated with the 
claims file since March 2003.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




